NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

STATE OF FLORIDA,                )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D15-5084
                                 )
JAMES THOMAS BROWN,              )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 31, 2016.

Appeal from the Circuit Court for
Polk County; Michael E. Raiden, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marilyn Muir Beccue,
Assistant Attorney General, Tampa,
for Appellant.

Howard L. Dimmig, II, Public Defender,
and John C. Fisher, Assistant Public
Defender, Bartow, for Appellee.


PER CURIAM.


             Dismissed for lack of jurisdiction.


NORTHCUTT, LaROSE, and CRENSHAW, JJ., Concur.